Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Focus Universal Inc.(the “Company”) on Form10-K for the yearended March 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Tatyana Popova, Chief Executive Officer (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a)or 15(d)of the SecuritiesExchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 27, 2014 By: /s/Tatyana Popova Tatyana Popova Chief Executive Officer (Principal Executive Officer)
